COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00809-CR
Style:                    Rodys A. Sanchez v. The State of Texas
Date motion filed*:       March 17, 2015
Type of motion:           Second Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  December 29, 2014
       Number of extensions granted:            1         Current Due Date: February 27, 2015
       Date Requested:                     April 21, 2015

Ordered that motion is:
       Granted
               If document is to be filed, document due: April 21, 2015
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On January 16, 2015, the Clerk of this Court granted appellant’s first extension, but no
          warnings were given to counsel regarding further extension requests as his brief
          deadline was retroactively extended only for 60 days. Thus, because this is just
          appellant’s second extension and his counsel has not been warned previously, it is
          granted, but counsel is warned that no further extensions will be granted given the
          length of time requested. Accordingly, if appellant’s brief is not filed by April 21,
          2015, the Court may abate this appeal for a hearing. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting

Date: April 2, 2015

November 7, 2008 Revision